DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The disclosure does not recite that the application claims the benefits of an international application, PCT/KR2019/004665 filed on 04/18/2019. The applicant is reminded to update the continuity data of their invention. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012-230084 to Matsuo et al. (hereinafter “Matsuo”) in view of JP2015-152387 to Omura et al. (hereinafter “Omura”).
Regarding claim 1, Matsuo teaches a method for decommissioning a nuclear facility including a nuclear reactor pressure vessel (figure 1, #2), a biological concrete shielding wall surrounding the reactor (figure 1, #3) (reads on “biodegradable concrete surrounding the nuclear reactor 5pressure vessel”), and a structure separated from the nuclear reactor and neighboring the biological concrete shielding wall (see figure 1, the building non-contaminated part), the method comprising the steps of separating the nuclear reactor (figure 1, #2) from the biological concrete shielding wall surrounding the reactor (figure 1, #3) (see figure 2, and English translation, page 3, line 9), decommissioning the structure surrounding the biological concrete shielding wall (figures 4-6, and English translation, page 3, lines 20-21),10 covering the biological concrete shielding wall surrounding the reactor (figure 1, #3) (see figure 3, and English translation, page 3, lines 13-14), and decommissioning the biological concrete shielding wall surrounding the reactor (figure 1, #3) (English translation, page 3, lines 24-26).
Matsuo does not explicitly teach that the structure separated from the nuclear reactor and neighboring the biological concrete shielding wall (see figure 1, the building non-contaminated part) comprises concrete.
However, it was known in the art that the building containing the reactor in a nuclear facility comprises concrete. For example, Omura teaches that the building containing a reactor in a nuclear facility is made of concrete (English translation, page 4, lines 27-29).
When faced with the need for decommissioning a nuclear facility including a nuclear reactor pressure vessel, a biological concrete shielding wall surrounding the reactor, and a concrete structure separated from the nuclear reactor and neighboring the biological concrete shielding wall, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Matsuo with a reasonable expectation of success, since Matsuo teaches that the method is effective for decommissioning a nuclear facility including a nuclear reactor pressure vessel (figure 1, #2), a biological concrete shielding wall surrounding the reactor (figure 1, #3), and a structure separated from the nuclear reactor and neighboring the biological concrete (see figure 1, the building non-contaminated part) (English translation, page 3, lines 20-26), and Omura teaches that it was known in the art that the building containing a reactor in a nuclear facility is made of concrete as a radioactive shield (English translation, page 4, lines 27-29).

Regarding claim 3, Matsuo/Omura does not teach that the structure separated from the nuclear reactor and neighboring the biological concrete shielding wall (the building non-contaminated part) includes a first concrete layer, a first floor, a second concrete layer, a second floor, a third concrete layer, a third floor, and a fourth concrete layer that are sequentially stacked.
When faced with the need for decommissioning a nuclear facility wherein the structure separated from the nuclear reactor and neighboring the biological concrete shielding wall (the building non-contaminated part) includes a first concrete layer, a first floor, a second concrete layer, a second floor, a third concrete layer, a third floor, and a fourth concrete layer that are sequentially stacked, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Matsuo/Omura with a reasonable expectation of success, since Matsuo teaches that the method is effective for decommissioning a nuclear facility including a nuclear reactor pressure vessel, wherein the structure separated from the nuclear reactor and neighboring the biological concrete shielding wall (the building non-contaminated part) comprises layers (see figure 1, English translation, page 3, lines 1-26 of Matsuo), and Omura teaches that the building containing a reactor in a nuclear facility is made of concrete (English translation, page 4, lines 27-29).

Regarding claim 4, Matsuo/Omura does not teach that decommissioning the structure separated from the nuclear reactor and neighboring the biological concrete shielding wall (the building non-contaminated part) includes decommissioning the fourth concrete layer, decommissioning the third floor and the third concrete layer,10 decommissioning the second floor and the second concrete layer, and decommissioning the first floor and the first concrete layer.
However, when faced with the need for decommissioning a nuclear facility wherein the structure separated from the nuclear reactor and neighboring the biological concrete shielding wall (the building non-contaminated part) includes a first concrete layer, a first floor, a second concrete layer, a second floor, a third concrete layer, a third floor, and a fourth concrete layer that are sequentially stacked, it would have been obvious to one of ordinary skill in the art to decommission the concrete layers from the top layer (decommissioning the fourth concrete layer, decommissioning the third floor and the third concrete layer,10 decommissioning the second floor and the second concrete layer, and decommissioning the first floor and the first concrete layer) with a reasonable expectation of success, since Matsuo teaches that decommissioning the structure separated from the nuclear reactor and neighboring the biological concrete shielding wall (the building non-contaminated part) is performed from the upper floor/layer (English translation, page 3, lines 20-21).

Regarding claim 5, Matsuo further teaches that the step of covering the biological concrete shielding wall (figure 1, #3) is performed by closing and sealing the biological concrete shielding wall with a barrier structure (figure 3, #5) (reads on “packing container”) (see figure 3, and English translation, page 3, lines 13-17).

Regarding claim 7, Matsuo does not teach that the nuclear reactor pressure vessel is of a pressurized water reactor type.
However, when faced with the need for decommissioning a nuclear facility including a nuclear reactor pressure vessel of a pressurized water reactor type, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method disclosed by Matsuo with a reasonable expectation of success, since Matsuo teaches a method for decommissioning a nuclear facility including a nuclear reactor pressure vessel in general (English translation, page 3, lines 1-26).
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP2012-230084 to Matsuo et al. (hereinafter “Matsuo”) in view of JP2015-152387 to Omura et al. (hereinafter “Omura”), and in further view of JP 2017067754 to Kurosawa et al. (hereinafter “Kurosawa”).
Regarding claim 2, Matsuo/Omura does not teach that the nuclear facility includes a containment vessel for containing the nuclear reactor pressure vessel, the biological concrete, and the concrete structure, and that the concrete structure is decommissioned and the biological concrete is decommissioned in the containment vessel.
However, it was known in the art to use a containment vessel for enclosing a nuclear facility. For example, Kurosawa teaches the use of a reactor building cover (figure 1, #4) for preventing dust from scattering to the outside during the dismantling of the nuclear reactor facility (English translation, [0011-0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Matsuo/Omura wherein the nuclear facility further includes a containment vessel for containing the nuclear reactor pressure vessel, the biological concrete, and the concrete structure, and that the concrete structure is decommissioned and the biological concrete is decommissioned in the containment vessel as taught by Kurosawa for the purpose of ensuring that the dust produced during the dismantling and/or decommissioning of the reactor, equipment, biological concrete and/or the concrete that surround the biological concrete is contained within the containment vessel to prevent the dust from scattering to the environment.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP2012-230084 to Matsuo et al. (hereinafter “Matsuo”) in view of JP2015-152387 to Omura et al. (hereinafter “Omura”), and in further view of JP 2014-55824 to Kikuchi (hereinafter “Kikuchi”).
Regarding claim 6, Matsuo further teaches that the inside of the barrier structure is desirably managed to be in a negative pressure, wherein a conventionally known method for preventing hazardous substance inside from being exposed to the outside may be used (English translation, page 3, lines 16-19).
Matsuo/Omura does not teach that the decommissioning of the biological concrete is performed by suctioning internal air from the barrier structure. 
Kikuchi teaches that a nuclear power plant's ventilation air-conditioning system maintains a negative pressure in the controlled area in order to prevent the radioactive materials of the nuclear power plant from being scattered and diffused into the atmosphere (English translation, page 2, lines 2-3). In addition, Kikuchi teaches the use of a ventilation air-conditioning facility for a nuclear power plant that can suppress the release of radioactive substances into the atmosphere and can reduce the exposure amount of workers, wherein the ventilation air-conditioning facility includes an exhaust duct comprising a suction port for suctioning the air circulated through the work floor of the nuclear facility and an exhaust port for exhausting the air to the outside after it has been treated (English translation, page 4, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Matsuo/Omura  wherein the decommissioning of the biological concrete is performed by suctioning internal air from the barrier structure with a reasonable expectation of success, since Matsuo teaches that the inside of the barrier structure is desirably managed to be in a negative pressure, wherein a conventionally known method for preventing hazardous substance inside from being exposed to the outside may be used (English translation, page 3, lines 16-19), and Kikuchi teaches that using a ventilation air-conditioning facility comprising a suction port for suctioning the air circulated through the work floor of the nuclear facility and an exhaust port for exhausting the air to the outside after it has been treated is effective for suppressing the release of radioactive substances into the atmosphere (English translation, page 4, lines 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714